Citation Nr: 0033622	
Decision Date: 12/26/00    Archive Date: 01/03/01

DOCKET NO.  96-08 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to a disability evaluation in excess of 20 
percent for service-connected musculoskeletal low back 
strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from August 1963 to July 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland, that denied entitlement to a disability 
evaluation in excess of 20 percent for a service-connected 
low back disorder.  The veteran appealed the RO's decision to 
the Board.  

The Board remanded the case to the RO for additional 
development in October 1998.  Thereafter, in January 2000 the 
Board denied the claim.  The veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  

In May 2000, counsel for the veteran and VA filed a Joint 
Motion For Remand and for a Stay of Proceedings.  The parties 
moved the Court to vacate the January 2000 Board decision 
denying entitlement to a disability rating in excess of 20 
percent for musculoskeletal low back strain.  An Order of the 
Court dated in May 2000 granted the joint motion.


REMAND

Additional development of the evidentiary record is required.  
Notwithstanding the discussion on page 10 of the January 2000 
Board decision, the joint motion indicates that in denying a 
higher rating for musculoskeletal low back strain, the Board 
did not discuss 38 C.F.R. §§ 4.40 and 4.45.  

Accordingly, on remand the veteran should be afforded a 
thorough VA examination.  Because the severity of the 
service-connected low back disorder is evaluated in part by 
reference to limitation of motion, consideration must be 
given to the criteria discussed in DeLuca v. Brown, 8 Vet. 
App. 202 (1995), and VA is required to obtain adequate and 
competent evidence that will permit an informed assessment of 
whether greater limitation of motion or additional functional 
loss is likely to arise on use or during flare-ups.  See also 
38 C.F.R. § 4.40 and § 4.45 (2000).

Further, any recent medical records showing treatment for the 
service-connected low back disorder could be relevant and 
should be obtained on remand.  The duty to assist includes 
obtaining relevant medical reports where indicated by the 
facts and circumstances of the individual case.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, ____ (2000) (to be codified at 38 U.S.C. 
§ 5103A).

Therefore, this case is REMANDED for the following:

1.  Request that the veteran provide a 
list of those (VA and private medical 
providers) who have treated him for his 
service-connected low back disorder since 
1994, including any VA Medical Centers, 
i.e., Baltimore, Cambridge, Perry Point, 
and/or Fort Howard.  Obtain all records of 
any treatment reported by the veteran that 
are not already in the claims file. 

With respect to any VA records, all 
records maintained are to be requested, to 
include those maintained in paper form and 
those maintained electronically (e.g., in 
computer files) or on microfiche.  
Associate all records received with the 
claims file.

On requesting records from private 
physicians, specify that actual treatment 
records, to include all diagnostic test 
results, as opposed to summaries, are 
requested.  

If any treatment is reported and the 
records are not obtained, the veteran and 
his representative should be told of the 
negative results.

2.  Schedule the veteran for appropriate 
VA examination of the lumbar spine.  The 
examiner should be provided a copy of 
this remand together with the veteran's 
entire claims folder, and the examiner 
is asked to indicate that he or she has 
reviewed the claims folder.  All 
necessary tests, including x-rays if 
indicated, should be conducted and the 
examiner should review the results of 
any testing prior to completion of the 
report.

Based on a review of the file and 
examination, the examiner should indicate 
the correct diagnosis for the veteran's 
low back disorder, specifying whether any 
disc pathology or arthritis is related to 
the service-connected lumbosacral strain 
and explaining the nature of the 
relationship, if any.  If the disc disease 
and/or arthritis is not related to the 
service-connected disability, the examiner 
should indicate to what degree the 
veteran's low back 
impairment/symptomatology is due to the 
service-connected disability alone, and to 
what degree it is due to intervening 
causes/superimposed pathology.  If the 
examiner is unable to distinguish and 
quantify the impairment due to the 
service-connected disability from that due 
to intervening causes, it should be so 
certified.  

The examiner should note detailed range 
of motion measurements for the lumbar 
spine and should state what is 
considered normal range of motion.  If 
there is limitation of motion of the 
veteran's lumbar spine, the examiner 
should also state whether it is 
considered to be slight, moderate, or 
severe.  38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (2000).  

Whether there is any pain, weakened 
movement, excess fatigability or 
incoordination on movement should be 
noted, and whether there is likely to be 
additional range of motion loss due to 
any of the following should be 
addressed: (1) pain on use, including 
during flare-ups; (2) weakened movement; 
(3) excess fatigability; or (4) 
incoordination.  The examiner is asked 
to describe whether pain significantly 
limits functional ability during flare-
ups or when the lumbar spine is used 
repeatedly.  All limitation of function 
must be identified.   If there is no 
pain, no limitation of motion and/or no 
limitation of function, such facts must 
be noted in the report.  38 C.F.R. 
§§ 4.40, 4.45 (2000).

The examiner should also state whether 
there are osteoarthritic changes; 
narrowing or irregularity of joint space; 
abnormal mobility on forced motion; 
listing of the spine; or positive 
Goldthwait's sign.  The examiner should 
state, if possible, the frequency of 
recurring attacks of intervertebral disc 
syndrome, if the veteran suffers such 
attacks, and the extent to which relief 
is experienced between such attacks.  
38 C.F.R. § 4.71a, Diagnostic Codes 5293, 
5295 (2000).

Further, the examiner is requested to 
provide a full description of the effects 
of the veteran's service-connected low 
back disorder upon his ordinary activity, 
including employment.  38 C.F.R. § 4.10 
(2000).

Any indications that the veteran's 
complaints of pain or other 
symptomatology are not in accord with 
physical 
findings on examination should be 
directly addressed and discussed in the 
examination report.

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.  If further 
testing or examination by other 
specialists is determined to be warranted 
in order to evaluate the residuals of the 
condition in issue, such testing or 
examination is to be accomplished.

3.  Review the claims folder and ensure 
that all of the foregoing development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the examination report.  If 
the requested examination does not include 
fully detailed descriptions of pathology 
and all test reports, special studies or 
adequate responses to the specific 
opinions requested, the report must be 
returned for corrective action.  38 C.F.R. 
§ 4.2 (2000);  see also Stegall v. West, 
11 Vet. App. 268 (1998).

4.  The veteran is hereby informed that 
he should assist the RO in the 
development of his claim, and that 
failure to cooperate or to report for any 
requested examination without good cause 
may result in an adverse decision.  See 
38 C.F.R. § 3.655 (2000); Wood v. 
Derwinski, 1 Vet. App. 191, 193 (1991).

5.  Readjudicate the veteran's claim, 
with application of all appropriate laws 
and regulations and consideration of any 
additional information obtained as a 
result of this remand, including the VA 
examination.  

6.  If the decision with respect to the 
claim remains adverse to the veteran, he 
and his representative should be furnished 
a supplemental statement of the case and 
afforded a reasonable period of time 
within which to respond thereto.

Thereafter, the claim is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to comply with the directives of the joint 
motion, to obtain additional information, and to comply with 
all due process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	P.M. DILORENZO
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000). 


